DETAILED ACTION
This action is responsive to the amendment filed on 4/27/2022. Claims 1-20 are pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharon in view of Worger, Lee et al. (US 20130145079 A1, hereinafter Lee), and Yang (US 20160314847 A1, hereinafter Yang)
As per claim 8, Sharon teaches:
A method comprising:initializing, by a processing device, (Sharon: “[0041] The access device 180 may include a processor and a memory. The memory may be configured to store data and/or instructions that may be executable by the processor.”) a block family associated with a memory device (Sharon: blocks and data programmed around similar time/temperature can be associated as a group (block family) [para. 23, lines 10-15; para. 76, lines 2-15; para. 77, lines 1-10; para. 84, lines 1-6]); initializing a timer associated with a system clock at initialization of the block family (Sharon teaches means of tracking time [“[0078] For example, a group may have a time threshold 606 that is compared against a time measurement (e.g., a current time).”, “For example, the first time data 652 may correspond to a chronological time” [0081]], which corresponds to a timer; and also teaches initialization of a group corresponding to block family [para. 23, lines 10-15; para. 76, lines 2-15; para. 77, lines 1-10; para. 84, lines 1-6]); responsive to programming a page residing on the memory device, associating the page with the block family (Sharon: Sharon teaches writing data to a page at a time [para. 72, lines 1-10], where the data written is associated with a group (block family) [para. 76, lines 8-15], and where blocks and wordlines containing pages [para. 44, lines 6-9] can be associated with a time and temperature that [para. 23, lines 10-15] which corresponds to groups [para. 84, lines 1-3]); and closing, by the processing device, the block family in response to the TVS value being greater than or equal to a threshold TVS value. (Sharon teaches that, when a temperature measurement exceeds the current group’s measurement threshold, a new group to will be created [para. 80, lines 3-10], and the data to be written will be associated with the new group [para. 83, lines 1-11], where no longer associating the data the old group (block family) upon the temperature or time detection comprises closing of the old group (block family).)
However, Sharon does not explicitly disclose:
initializing a timer associated with a system clock at initialization of the block family; measuring, by the processing device, a temporal voltage shift (TVS) value of a voltage within one or more memory cell of the page in response to the timer reaching a first time value; and closing, by the processing device, the block family in response to the TVS value being greater than or equal to a threshold TVS value.
Worger discloses:
initializing a timer associated with a system clock at initialization of the block family; (Worger discloses a timer that is associated with a system clock and can be reset (initalized) [col. 4, lines 55-59])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Sharon with Worger’s disclosures directed towards a timer that can be reset and is associated with a system clock. Doing so would allow for a better administration of computing devices by “provid[ing] a new and improved device and method for checking the operational functioning of a microprocessor and related system.” [col. 1, lines 65-69]
Therefore, it would have been obvious to combine Sharon and Worger for the benefit of obtaining the above specified limitations.
However, Sharon in view of Worger does not explicitly disclose:
measuring, by the processing device, a temporal voltage shift (TVS) value of a voltage within one or more memory cell of the page in response to the timer reaching a first time value; and closing, by the processing device, the block family in response to the TVS value being greater than or equal to a threshold TVS value.
Lee discloses:
measuring, by the processing device, a temporal voltage shift (TVS) value of a voltage within one or more memory cell of the page in response to the timer reaching a first time value; (Lee teaches periodically determining threshold voltage shifting information using a target threshold voltage shifting determiner and a grade manager [claim 15; para 60, lines 1-10] and also teaches the grade manager may check status of a block every predetermined period which may be a repeating time interval [para. 44, line 1-para. 45 line 3], where reaching such a time interval may to the timer reaching a first value)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Sharon in view of Worger with Lee’s disclosures directed towards measuring changes in threshold voltage shifts in response to a satisfying timing condition. Doing so would allow for overcoming “limited program/erase endurance” by gathering parameters for wear-leveling. Lee: [0005]
Therefore, it would have been obvious to combine Sharon, Worger, and Lee for the benefit of obtaining the above specified limitations.
However, Sharon in view of Worger and Lee does not explicitly disclose:
and closing, by the processing device, the block family in response to the TVS value being greater than or equal to a threshold TVS value.
Yang discloses:
and closing, by the processing device, the block family in response to the TVS value being greater than or equal to a threshold TVS value. (Yang teaches measuring changes in threshold voltage distribution to determine whether a unit, such as a block, is working within an acceptable limit [para. 72, lines 1-10], and making unable for further programming any blocks that has reached the limit [para. 80, lines 1-6], where the limit may correspond to the threshold TVS value.)
Sharon in view of Worger and Lee and Yang are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Yang, Sharon, Worger, and Lee, to modify the disclosures by Sharon in view of Worger and Lee to include disclosures by Yang since both Sharon in view of Worger and Lee  and Yang teach measuring of threshold voltage shifts. Therefore, it would be applying a known technique (measuring threshold voltage shifts in cells of blocks and making a group of blocks unavailable for programming in response to the threshold voltage shift reaching a limit) to a known device (a processing device for measuring threshold voltage shifts in a time interval and also for associating/disassociating data written to groups) ready for improvement to yield predictable results (a processing device for measuring threshold voltage shifts of cells in a time interval and, in response to the threshold voltage shift reaching a limit, ).
Therefore, it would have been obvious to combine Sharon, Worger, Lee, and Yang for the benefit of creating a method to obtain the above specified limitations.

	
As per claim 9, Sharon in view of Worger, Lee, and Yang teaches all the limitations of claim 8 as shown above, and further teaches:
in response to the TVS value being less than the threshold TVS value, waiting for the timer to reach a second time value greater than the first time value (Lee teaches periodically checking threshold voltage shifts (claim 15; para 60, lines 1-10) in a time interval [para. 44, line 1-para. 45 line 3], where one of such time of periodic check may correspond to the timer reaching a first time value and a later time of periodic check may correspond to the second time; Yang teaches checking blocks in an interval to determine the threshold voltage shift [para. 72, lines 1-10, 12-17] and making blocks unavailable for writing in response to the threshold voltage shift reaching a limit (threshold TVS value) [para. 72, lines 1-10; para. 80, lines 1-6], where, in event the threshold voltage shift does not reach the limit, Yang would simply perform the check again at the next interval without making the blocks unwritable (waiting)); and closing the block family in response to the timer reaching the second time value. (Sharon teaches a time threshold that will cause the initialization of a new group (closing the block family) when the time threshold is exceeded [para. 80, lines 3-10], where a time in excess of the threshold may also correspond to the second time value.)

As per claim 11, Sharon in view of Worger, Lee, and Yang discloses all the limitations of claim 8 as shown above, and further discloses:
further comprising, responsive to closing the block family, initializing a new block family. (Sharon teaches pointing a group indication pointer away from the current group (closing ‘the block family’) and to the new group (initializing the new block family) [para. 83, lines 8-11]; also see fig 6, #640)

As per claim 12, Sharon in view of Sharon in view of Worger, Lee, and Yang discloses all the limitations of claim 11 as shown above, and further discloses:
further comprising:initializing the timer in response to initialization of the new block family (Sharon teaches presence of a timing mechanism [para. 78, lines 1-3; para. 81, lines 7-11] and initialization of groups (block families) [para. 23, lines 10-15; para. 76, lines 2-15; para. 77, lines 1-10; para. 84, lines 1-6]; Worger: a timer is reset (initialized) upon fulfillment of a triggering-critera [col. 4, lines 55-59]); responsive to programming a second page residing on the memory device, associating the second page with the new block family (Sharon: Sharon teaches writing data to a page at a time [para. 72, lines 1-10], where the data written is associated with a group (block family) [para. 76, lines 8-15], and where blocks and wordlines containing pages [para. 44, lines 6-9] can be associated with a time and temperature that [para. 23, lines 10-15] which corresponds to groups [para. 84, lines 1-3], where this operation could be repeated for the new group); measuring a second TVS value of a voltage within one or more memory cell of the second page in response to the timer reaching the first time value (Lee teaches periodically determining threshold voltage shifting information using a target threshold voltage shifting determiner and a grade manager [claim 15; para 60, lines 1-10] and also teaches the grade manager may check status of a block every predetermined period which may be a repeating time interval [para. 44, line 1-para. 45 line 3], where reaching such a time interval may to the timer reaching a first value.); and closing, by the processing device, the new block family in response to the second TVS value being greater than or equal to the threshold TVS value. (Yang teaches measuring changes in threshold voltage distribution to determine whether a unit, such as a block, is working within an acceptable limit [para. 72, lines 1-10], and making unable for further programming any blocks that has reached the limit [para. 80, lines 1-6], where the limit may correspond to the threshold TVS value. Sharon teaches creating a new group in response to a measurement threshold exceeding a value [para. 80, lines 3-10], and the data to be written will be associated with the new group [para. 83, lines 1-11], where no longer associating the data the old group (block family) upon the temperature or time detection comprises closing of the old group (block family).)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharon in view of Worger, Lee, Yang, and Chang
As per claim 10, Sharon in view of Worger, Lee, and Yang teaches all the limitations of claim 9 as shown above, but does not explicitly disclose:
determining the second time value as a function of how close the TVS value is from reaching the threshold TVS value.
However, Chang discloses:
determining the second time value as a function of how close the TVS value is from reaching the threshold TVS value. (Chang teaches calculating a time value (second time value) until a threshold voltage drift (TVS value) exceeds a certain proper threshold [“calculating a retention time limit at which the left-bounding drift of the threshold voltage distribution of each block of each group exceeds a proper threshold.” [claim 1]], where a value in excess of Chang’s ‘proper threshold’ may correspond to the threshold TVS value)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Sharon in view of Worger, Lee, and Yang with Chang’s disclosures directed towards obtaining a time threshold until the drift of threshold voltage reaches a certain threshold. Doing so would allow for improved data integrity by allowing better retention of data [para. 42, lines 9-10].
Therefore, it would have been obvious to combine Sharon, Worger, Lee, Yang, and Chang for the benefit of obtaining the above specified limitations.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharon in view of Worger, Lee, Yang, and Hung
Sharon in view of Worger, Lee, and Yang teaches all the limitations of claim 8 as shown above, but does not explicitly disclose:
responsive to closing the block family, associating the block family with a first threshold voltage offset bin.
However, Hung discloses:
responsive to closing the block family, associating the block family with a first threshold voltage offset bin. (Hung teaches tables (threshold voltage offset bin) storing different read voltages to compensate for threshold voltage offsets [para. 23, lines 1-9; para. 24, lines 1-5], where the different tables are associated with a parameter associated with pages to be read, such as temperature and programming time [para. 25, lines 9-22]. Hung teaches, when finishing writing to a block, storing certain parameters, such as a programming time and current temperature of the block to the end of the block (closing a block family) [para. 26, lines 1-7], where storing of the parameters at the conclusion of programming a block (closing a block family) creates an association with at least one table (first threshold voltage offset bin) corresponding to the block's parameter.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Sharon in view of Aue with Hung’s disclosures directed towards associating blocks, on completion of their writing, with a table storing threshold voltage offset compensation parameters corresponding to the blocks’ parameters. Doing so would allow for a more efficient administration of memory devices by preventing read disturbance caused by frequent reading. Hung:[0004]
Therefore, it would have been obvious to combine Sharon, Aue, and Hung for the benefit of obtaining the above specified limitations.

Allowable Subject Matter
Claims 1-7 and 14-20 are allowed.
With respect to claims 1 and 14, the closest arts of record are Sharon, Aue (US 20150364190 A1, hereinafter Aue) and Mekhanik et al. (US 11210031 B1, hereinafter Mekhanik).
Sharon teaches formation of block groups (block family), means of tracking time, measurement of aggregate temperature, and closing of a block group (block family) in response to determinations involving time and temperature values.
Aue teaches initialization of a timer and measurement of aggregate temperature over time.
However, with respect to independent claim 1, “determining that the timer has reached a first time value in response to the aggregate temperature being greater than a first temperature value; closing the block family in response to the timer reaching the first time value; determining that the timer has reached a second time value, which is greater than the first time value, in response to the aggregate temperature being less than or equal to the first temperature value; and closing the block family in response to the timer reaching the second time value.” in conjunction with the other limitations of the independent claim, are not disclosed by the prior art of record.
The closest prior art of record is Sharon and Mekhanik.
Sharon teaches periodically measuring time and temperature against their respective thresholds when receiving data to associate with a block group and associating the data with a new group if the time or the temperature is above a threshold. Mekhanik teaches measuring a first temperature corresponding to a time of opening a block and a second temperature corresponding to a time of closing a block. However, determining a first time value was reached in response to a temperature being greater than a threshold, determining a second time value was reached, where the second time value is later than the first time value, in response to the temperature being less than or equal to the threshold, and, in response to reaching the said time values, closing a block family, is not disclosed by prior art of record, neither individually nor in combination.
Therefore, the prior art of record, neither individually nor in combination, teach the independent claim as a whole.
Claims 2-7 are allowed at least by the virtue of their dependencies from claims 1.

with respect to independent claim 14, “determining that the timer has reached a first time value in response to the aggregate temperature being greater than a first temperature value; closing, by the processing device, the block family in response to the timer reaching the first time value; determining that the timer has reached a second time value, which is greater than the first time value, in response to the aggregate temperature being less than or equal to the first temperature value; and closing, by the processing device, the block family in response to the timer reaching the second time value.” in conjunction with the other limitations of the independent claim, are not disclosed by the prior art of record.
The closest prior art of record is Sharon and Mekhanik.
Sharon teaches periodically measuring time and temperature against their respective thresholds when receiving data to associate with a block group and associating the data with a new group if the time or the temperature is above a threshold. Mekhanik teaches measuring a first temperature corresponding to a time of opening a block and a second temperature corresponding to a time of closing a block. However, determining a first time value was reached in response to a temperature being greater than a threshold, determining a second time value was reached, where the second time value is later than the first time value, in response to the temperature being less than or equal to the threshold, and, in response to reaching the said time values, closing a block family, is not disclosed by prior art of record, neither individually nor in combination.
Therefore, the prior art of record, neither individually nor in combination, teach the independent claim as a whole.
Claims 15-20 are allowed at least by the virtue of their dependencies from claims 14.

Response to Arguments
On pages 9-10 of the remarks, the Applicant argues:
Claims 1 and 14 are rejected under 35 U.S.C. §103(a) as being unpatentable over Sharon in view of Aue. As discussed during the interview, the current amendments overcome the current rejections of claims 1 and 14. Thus, the combination of Sharon and Aue does not teach or suggest all the features of the independent claims 1 and 14, and their corresponding dependent claims. Further, the other cited references, alone or in combination with Sharon and Aue, also do not teach or suggest at least
determining that the timer has reached a first time value in response to the aggregate temperature being greater than a first temperature value;
closing the block family in response to the timer reaching the first time value; 
determining that the timer has reached a second time value, which is greater than the first time value, in response to the aggregate temperature being less than or equal to the first temperature value; and
closing the block family in response to the timer reaching the second time value.
Applicant therefore respectfully requests the rejection of claims 1-7 and 14-20 under 35 U.S.C. §103(a) be withdrawn.
The arguments with respect to claims 1 are 14 are persuasive, and, upon updated search, the subject matter has been indicated as allowable subject matter and the previous rejection has been withdrawn. The rejections for claims 2-7 and 15-20 also have been withdrawn at least by the virtue of their dependency from claims 1 or 14. Please also see the Allowable Subject Matter section above.
On pages 10-11, of the remarks, the Applicant argues:
Claims 8-12 are rejected under 35 U.S.C. §103(a) as being unpatentable over Sharon in view of Worger and further in view of Lee and further in view of Yang. Applicant respectfully submits that claim 8 is patentable over the combination of cited references because the combination does not teach or suggest all of the features of claims 8-12. The reasons were discussed briefly during the interview.
For example, claim 8, which remains unamended, recites:
A method comprising:
initializing, by a processing device, a block family associated with a memory device;
initializing a timer associated with a system clock at initialization of the block family,
responsive to programming a page residing on the memory device, associating the page with the block family;
measuring, by the processing device, a temporal voltage shift (TVS) value of a voltage within one or more memory cell of the page in response to the timer reaching a first time value; and
closing, by the processing device, the block family in response to the TVS value being greater than or equal to a threshold TVS value.
(Emphasis added.)
Obviousness requires that all of the claim features are taught or suggested by the combination of cited references. Applicant respectfully submits that the combination of cited references fails to teach or suggest at least the bolded claim features. Additionally, the Applicant disagrees that Worger is combinable with the other references.
The Office action recognizes that Sharon does not teach or suggest
initializing a timer associated with a system clock at initialization of the block family;
measuring, by the processing device, a temporal voltage shift (TVS) value of a voltage within one or more memory cell of the page in response to the timer reaching a first time value; and 
closing, by the processing device, the block family in response to the TVS value being greater than or equal to a threshold TVS value. (Office action, p. 20, emphasis in original.).
The Office action, however, asserts that Worger teaches “initializing a timer associated with a system clock at initialization of the block family.” Applicant respectfully disagrees. Worger is directed to “Optional Function Checking Method and Device for Microprocessors.” (Worger, title.) While Worger discusses a parallel cyclic redundancy check (CRC), this is one of four circuits discussed that perform microprocessor-based “checking functions.” (Worger, Col. 1, ll. 57-58.) Further, the “watchdog timer” to which the Office action refers is “to verify proper response to a powerup sequence.” (/d. at Col. 1, Il. 57-59). Verifying a proper response to a powerup sequence of a microprocessor is unrelated to storage devices and certainly is unrelated to tracking time of an opened block family of a memory device. Further, the “exact execution time watchdog timer” discussed is “to verify proper microprocessor execution time.” (/d. at Col. 1, ll. 60-61.) Verifying proper microprocessor execution time is unrelated to storage devices and certainly is unrelated to tracking time of an opened block family of a memory device.
Not only are these watchdog timers unrelated to the claim language of initializing a timer associated with a system clock at initialization of a block family, but in contrast to the assertion on page 22 of the Office action, Worger does not involve “data storage” in the sense that Sharon, Lee, and Yang are related to management of storage devices. Accordingly, Worger, focused exclusively on microprocessor functions, is not combinable with any or all of Sharon, Lee, and Yang. Applicant respectfully submits that the combination of four references, particularly with one as weak as Worger in the mix, is a good indication that claim 8 is non-obvious and should be allowed.
In response to the Applicant's argument that Worger is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Worger is relied upon for providing a timer, based on a system clock, that can be initialized and used to measure the passage of time much like the claimed disclosures of the application that involves seeking to measure the passage of time through a timer associated with a system clock.
In response to applicant's argument that Worger is not combinable with any or all of Sharon, Lee, and Yang due to Worger being ‘focused exclusively on microprocessor functions’, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, while the Worger reference has been relied upon for illustrating a timer, associated with a system clock, that can be initialized, the Worger reference is not relied upon for teaching the initialization of the block family. 
On pages 11-12 of the remarks, the Applicant argues:
The Office action further asserts that Lee teaches “measuring, by the processing device, a temporal voltage shift (TVS) value of a voltage within one or more memory cell of the page in response to the timer reaching a first time value.” Applicant respectfully disagrees. While Lee appears to teach measuring threshold voltage shifting (see paragraph [0060]) and that a time interval from the start of programming can be tracked (see paragraph [0044]), Lee does not appear to also teach “measuring, by the processing Application device, a temporal voltage shift (TVS) value of a voltage within one or more memory cell of the page in response to the timer reaching a first time value.” (Emphasis added.)
Yang does not remedy the shortcomings of Sharon with respect to claim 8 and is not relied upon for this purpose in the Office Action. Yang is relied upon for teaching “closing, by the processing device, the block family in response to the TVS value being greater than or equal to a threshold TVS value.” (Office action, p. 21 emphasis in original.) Yang, however, does not teach the features discussed above that are deficient in the combination of Sharon, Worger, and Lee. Accordingly, Applicant respectfully submits that the combination of cited references fails to teach all the features of independent claim 8.
With regards to the Applicant’s argument that Lee fails to teach “measuring, by the processing Application device, a temporal voltage shift (TVS) value of a voltage within one or more memory cell of the page in response to the timer reaching a first time value”, the Examiner respectfully disagrees.
Claim 15 of Lee as cited in the previous office action teaches “periodically determin[ing] threshold voltage shifting information of at least one cell of a memory block”, where the periodic determination may correspond to a timer reaching a first time value and the determination of threshold voltage shifting information necessarily occurs in response to a period having been reached. The portions of the specification previously cited further expands on the disclosures of the claim, where paragraphs 44-45 teaches determining whether a predetermined period, which can be a repeating time interval (para. 44, lines 6-8), is reached and then checking wear-level grade of a block (para. 45, lines 1-3), where determination of a wear-level grade of a block can involve the use of a threshold voltage shift information (para. 60, lines 1-10). 
On page 12 of the remarks, the Applicant argues:
Thus, the combination of Sharon, Worger, Lee, and Yang does not teach or suggest all the features of the independent claim 8 and its corresponding dependent claims. Applicant respectfully requests the rejection of claims 8-12 under 35 U.S.C. §103(a) be withdrawn.
As per the arguments directed towards independent claim 8 and the arguments directed towards the dependent claims based on their dependency on independent claim 8, please see the responses above pertaining to claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135